Citation Nr: 1615529	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee chondromalacia patella and patellar bursitis.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

5.  Entitlement to service connection for post-traumatic arthritis, right fifth metacarpal (claimed as right hand).

6.  Entitlement to service connection for erectile dysfunction.




REPRESENTATION

Appellant represented by:	Walton J. McLeod, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the Veteran did not list the issue of entitlement to service connection for erectile dysfunction in his March 2012 substantive appeal (VA Form 9) along with the other issues on the title page, VA has taken actions that have led the Veteran to believe that this issue is still on appeal, to include listing the issue in the January 2013 certification of appeal (VA Form 8).  The Board will therefore exercise its discretion to assume jurisdiction over this issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (the failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim; where VA's actions lead an appellant to believe an issue is on appeal, it has the discretion to assume jurisdiction over that issue).

The Board notes that in a December 2015 rating decision, the RO denied reopening of the claim for entitlement to service connection for chronic patellar bursitis and degenerative changes, left knee now claimed as a knee condition.  However, this is the same issue that is currently on appeal.  Therefore, the Board will not consider this rating decision. 
Although the RO specifically denied only entitlement to service connection for PTSD, the Board has broadened and bifurcated the issues based on the evidence and its decision to grant service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for post-traumatic arthritis, right fifth metacarpal, and entitlement to service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's left knee chondromalacia patella and patellar bursitis are related to active military service.

2.  The preponderance of the evidence reflects that the Veteran does not have a right knee disability attributable to his active military service.

3.  The evidence is at least evenly balanced as to whether the Veteran has PTSD related to a corroborated in-service stressor.

4.  The preponderance of the evidence reflects that the Veteran does not have erectile dysfunction attributable to his active military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for left knee chondromalacia patella and patellar bursitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
2.  A right knee disability was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 3 C.F.R. §§ 3.102, 3.303 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, PTSD is related to an in-service stressor.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in November 2010, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has also submitted an article outlining the duties associated with his Military Occupational Specialty (MOS), Aviation Boatswain's Mate (ABE) and the Deck Log of the USS Yorktown (CVN-10) dated from September 1, 1969 to September 30, 1969 in support of his claim.  There are no outstanding records that have been identified.   

Additionally, VA examinations were performed in January 2011 and January 2012 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Left Knee Disability

The Veteran seeks service connection for left knee disability, which he attributes to active military service.  Specifically, the Veteran asserts that onset of left knee pain occurred while stationed aboard the USS Yorktown where his duties required crawling on his knees, on asphalt, without knee pads while working under aircraft during flight operations on the flight deck.  See June 2011, January 2013, and November 2014 Columbia South Carolina VA Medical Center treatment records; November 2015 VA Form 21-4138.

First, there are current diagnoses of left knee chondromalacia patella and patellar bursitis.  See November 2014 Columbia South Carolina VA Medical Center treatment records; November 2015 correspondence from Dr. K.L.G.  Second, the Board notes that the Veteran's that duties involving flight operations onboard a naval vessel's flight deck to include launching and recovering aircraft and aircraft handling is consistent with the circumstances of the Veteran's service Military Occupational Specialty (MOS) as an Aviation Boatswain's Mate (ABE).  38 U.S.C.A. § 1154(a); DD 214 Certificate of Release or Discharge from Active Duty; Article submitted by Veteran titled RATER reference 23 OCT 2012 VARO 319 located at http://www.navycs.com/navy-jobs/aviation-boatswain-mate.html.

Therefore, the only issue remaining on appeal is whether current left knee disability is related to service.  

The Veteran's service treatment records (STRs) are silent as to any complaints, symptoms, or treatment for left knee disability.

A January 2011 VA general medical examination notes the Veteran's gait as antalgic, slow, and deliberate with the use of a cane.  Physical examination of the left knee identified marked tenderness of the patella and flexion and extension to 100 degrees with objective evidence of pain at the end-point of range of motion.  Additionally, x-ray of the left knee demonstrated chronic patellar bursitis.

VA treatment records dated from April 2010 through November 2015 reflect the Veteran received treatment for his left knee disability.  During this period, the Veteran endorsed symptoms to include knee pain, locking, and giving away that impacted his ability to exercise and function actively, which was treated with medication and physical therapy.  

A November 2014 VA treatment record shows the Veteran underwent examination of the left knee due to complaints of pain.  He reported injuring his left knee during active military service due to crawling around on his knees, on asphalt, without knee pads.  A MRI of the left knee identified chondromalacia patella.  According to the examiner, Dr. K.L.G., the left kneecap rubs on the bones underneath it, causing pain, noting that current diagnosis is consistent with a previous MRI performed that was also suggestive of chondromalacia patella.  Additionally, the November 2014 MRI identified calcium deposits where the quadriceps muscle inserts into the kneecap.  Dr. G. concluded with causation findings that the condition "is likely due to repeated trauma to [the Veteran's knee in the past, such as working or crawling on [his] knees."  In so finding, Dr. G. also opined that current chondromalacia patella "is as likely as not related to [the Veteran's] military service."  See December 2014 correspondence from Dr. K.L.G.

The Board notes that for a Veteran to prevail in his claim for entitlement to service connection it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

The Board also notes that the Veteran has consistently stated throughout the record that his left knee pain began in-service related to his duties while manning flight operations.  See September 2010 VA Form 21-4138; See June 2011, January 2013, and November 2014 Columbia South Carolina VA Medical Center treatment records; November 2015 VA Form 21-4138.

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As indicated above, the Veteran asserts that there is a relationship between his left knee disability and an injury sustained during active military service.  The Board finds the Veteran's statements with respect to his left knee condition and pain are considered to be competent and credible.

In favor of the claim is the November 2014 VA medical opinion that the Veteran's left knee disability is related to military service explaining that injury identified by the November 2014 MRI is consistent with the Veteran's reports of crawling on his knees.  See also December 2014 correspondence from Dr. K.L.G.  Although it does not appear that the VA examiner had access to the Veteran's STRs, the Board points out that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance").  To the extent that the opinion relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the Veteran's lay statements as to his service credible.  Moreover, there is no competent medical opinion to the contrary. 
Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diagnosed left knee chondromalacia patella and patellar bursitis are related to his period of active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left knee chondromalacia patella and patellar bursitis is warranted.

Service Connection for Right Knee Disability

The Veteran seeks service connection for right knee disability that he asserts occurred in 1968 during active military service while working on the flight deck.  See January 2011 VA General Medical Examination.  A necessary element for establishing entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for right knee disability in August 2010.  The Court has also held that the Board should not impose a bright line rule for meeting the current disability requirement starting with the date of claim.  Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, the Veteran alleged generally that his work on flight deck without knee pads resulted in current knee disabilities and the weight of the lay and medical evidence is against any right knee disability during the pendency of the claim.

The Veteran's STRs are silent as to any complaints, symptoms, or treatment for right knee disability.  In January 2011 the Veteran underwent VA examination for a knee condition.  He reported symptoms of the left knee and denied having any problems with the right knee.  Although there are complaints of bilateral knee pain in the post service medical records, there is no diagnosis of a right, as opposed to left, knee disorder.  The Federal Circuit has specifically declined to address the question of whether pain alone can constitute disability for purposes of VA compensation.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Moreover, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  However, in order to establish entitlement to service connection, a Veteran must show disability due to disease or injury in service.  Sanchez-Benitez v. Principi, 259 F.3d at 1361.  The above evidence reflects that the Veteran does not have right knee disability due to disease or injury.  Consequently, he does not have right knee disability due to disease or injury in service.  As the preponderance of the evidence is thus against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran seeks service connection for PTSD that he asserts is attributable to in-service stressors.  Specifically, the Veteran asserts that while conducting flight operations onboard the naval ship the USS Yorktown, the exhaust of an aircraft blew him down the flight deck.  He explained this event was frightening because he could have easily been blown overboard and lost at sea.  The second in-service stressor the Veteran attributes to witnessing fellow shipmates blown overboard who were never recovered.  See July 2010 Columbia South Carolina VA Medical Center Mental Health Note; September 2010 VA Form 21-0781; September 2010 VA Form 21-4138.  

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

First, there is current diagnosis of PTSD.  See July 2010 Columbia South Carolina VA Medical Center Mental Health Note.  There were also conflicting diagnoses as to the precise nature of the Veteran's current psychiatric disorder discussed below.  For the reasons indicated below, the Board will find that the evidence is at least evenly balanced as to whether the Veteran has had PTSD during the pendency of the claim and has thus met the current disability requirement.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he has met the current disability requirement.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the Board notes that duties involving flight operations onboard a naval vessel's flight deck to include launching and recovering aircraft and aircraft handling is consistent with the circumstances of the Veteran's service MOS as an Aviation Boatswain's Mate (ABE).  38 U.S.C.A. § 1154(a); DD 214 Certificate of Release or Discharge from Active Duty; Article submitted by Veteran titled RATER reference 23 OCT 2012 VARO 319 located at http://www.navycs.com/navy-jobs/aviation-boatswain-mate.html.  Pertinent evidence of record in favor of the claim includes the Deck Log of the USS Yorktown dated from September 1, 1969 to September 30, 1969.  Specifically, an entry logged on Friday, September 19, 1969, indicates: "[r]eceived report of the following personnel casualties . . . LT [W.G.R.] . . . recovered from the water and taken to sickbay USS Yorktown (CVS-10)."  The entry further indicates: "[t]he following personnel are missing as a result of the accident: LT [F.A.T., USNR, E.B. H., AWA2, USN, and F. M., AXAN, USN]."  The Board finds that this deck log entry documenting three U.S. Navy personnel lost at sea is highly probative evidence corroborating the Veteran's reported in-service stressor.  The September 19, 1969 Deck Log entry supports the Veteran's statements of record.  In his September 2010 statement, the Veteran states that while conducting night operations he was blown down the flight deck explaining that he was frightened because "[i]t was a night operation and you could easily be lost at sea if you are blown into sea and they cannot find you."  See September 2010 VA Form 21-0781.  In another September 2010 statement, the Veteran explained that while working on the flight deck it was known that after "you hook up the planes and did not move fast enough you would get blown down the flight deck.  I heard that happen to a few Airmen before me" stating that working on the flight deck was frightening. The September 19, 1969 entry indicates that the accident occurred at 2055Z, which the Board notes is 8:55 p.m.  The entry also indicates that the ship was "underway" at sea and also that the ship "commenced flight ops" on this date.  Notably, the entry also records the MOSs of the missing sailors confirming that they were naval aircrewmen (E. B. H., AWA2, USN, and F.M., AXAN, USN."  See https://www.navycs.com/navy-jobs.

As there is medical evidence of PTSD and a corroborated in-service stressor, the remaining question is whether there is a relationship between the two.

VA treatment records dated from April 2010 through November 2015 show diagnosis of PTSD manifested by numerous symptoms.

A July 2010 VA mental health record shows the Veteran presented with symptoms to include depression, nightmares, difficulty sleeping, social isolation, and irritability.  Difficulty concentrating, the inability to initiate and complete tasks, and exaggerated startled response were also noted.  He reported that during active military service, his duties consisted of working on the USS Yorktown's flight deck where he witnessed the loss of fellow shipmates who had fallen overboard while the ship was underway at sea.  According to the Veteran, he also suffered injury to his right hand as he tried to hold on after almost falling overboard on two occasions.  After interviewing the Veteran and conducting a mental evaluation of him, noting the Veteran's claimed in-service stressors, VA psychiatrist, Dr. A.J.G., diagnosed PTSD, chronic, moderate to severe.  In so finding, the examination report notes that Dr. G. assigned a GAF score of 44 and "encouraged [the Veteran] to file a claim for his service related conditions of PTSD and dysthymic [disorder secondary] to pain."  

A June 2011 VA treatment record shows the Veteran presented with complaints of increasingly worse PTSD symptoms.  The examination report indicates that Dr. G. advised the Veteran to continue to pursue his claim for disability and also assured the Veteran that he would "support his claim [and] encouraged [the Veteran] not to give up." 

In January 2012 the Veteran was afforded a VA PTSD examination.  In the resulting examination report, the examiner acknowledged the Veteran's report of in-service stressor due to witnessing a fellow sailor blown overboard and also that he had been blown down into the "catwalk" by jet engine blast.  She also acknowledged the Veteran's history of difficulty with establishing and maintaining social relationships, noting the Veteran had been divorced once and was having complications in his current marriage.  Following examination of the Veteran and review of the claims file, the examiner determined the Veteran's reported stressors in service met multiple DSM-IV criteria for PTSD, noting that the Veteran reports "a stressful event that is job related rather than related to hostile military activity."  
An October 2014 VA mental health treatment record shows the Veteran reported that he remained estranged from his wife.  The examiner diagnosed depressive disorder, noting that the Veteran did not meet the criteria for PTSD.

As noted above, the January 2012 VA examiner and the Veteran's VA treating psychiatrist, Dr. G., appear to have arrived at different conclusions as to the diagnosis of the Veteran's psychiatric disorder.  The Board notes that both the January 2012 VA examiner and the Veteran's treating psychiatrist found that the Veteran's experiences may have contributed to his current disability picture, including symptomatology associated with PTSD.  Specifically, the January 2012 VA examiner concluded that "[the Veteran] reports a stressful event that is job related rather than related to hostile military activity.  He meets criteria and is currently receiving treatment."  As discussed above, in July 2010, following mental health examination of the Veteran, Dr. G. diagnosed PTSD due to the Veteran's reports of in-service stressors related to military service and his symptoms.  In fact, in support of the diagnosis Dr. G. noted that "[the Veteran] reports many [symptoms] consistent with PTSD."  He further notes that "[p]resent [symptoms] include erratic sleep pattern . . . and at times death related nightmares.  [The Veteran] tries to avoid thinking about his military experiences, has a tendency to isolate from others is irritable and tries to avoid conflict."  Additionally, the July 2010 treatment record reflects that Dr. G. "encouraged [the Veteran] to file a claim for his service related conditions of PTSD . . . ."  The Board notes that in August 2010, approximately one month thereafter, the Veteran submitted a claim for service connection for PTSD.

The Board finds that the Veteran's statements and the January 2012 medical opinion noting that he experienced in-service "job related" stressors as well as the opinions provided by his treating psychologist, Dr. G., sufficient to support a diagnosis of PTSD related to the corroborated in-service stressor and thus medical evidence of a nexus between PTSD and the specific claimed in-service stressors.  Although there were conflicting findings and diagnoses, they did not contain more detailed findings or rationale than those of Dr. G.  The evidence is thus at least evenly balanced on this point. 

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran has PTSD related to a corroborated in-service stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.

VA treatment records show that the Veteran was diagnosed with and received treatment for erectile dysfunction to include medication management.  See Columbia South Carolina VA Medical Center treatment records.  The Veteran has thus met the current disability requirement. 

The Veteran's service medical records to include his entry and separation examination reports are negative for any symptoms of, treatment for, or diagnosis of a knee disability.  Specifically, his November 1967 entry examination and October 1969 separation examination shows a normal GU system and no symptoms or diagnoses related to erectile dysfunction were noted.  In addition, the report of medical history completed by the Veteran at the time of separation from service, indicates no history of erectile dysfunction, and no indication of a disability at that time.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim. 

Multiple VA treatment records note a history of treatment for erectile dysfunction to include the medication vardenafil and a January 2011 VA general medicine examination that shows a diagnosis of erectile dysfunction of organic origin.  See Columbia South Carolina VA Medical Center treatment records.

The above evidence reflects that the Veteran has erectile dysfunction.  There is no evidence, however, to include lay evidence including the Veteran's statements, indicating that the erectile dysfunction may be associated with service.  VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Significantly, however, the Federal Circuit has held that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not meet the "may be associated with service" element as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  In this case, the Veteran did not specifically indicate that he experienced continuity of symptomatology or provide anything more than a conclusory generalized lay statement suggesting a nexus between a current disability and service, either in his written statements or statements made to health care providers.  Consequently, the evidence does not warrant either service connection or a VA examination as to the etiology of erectile dysfunction. 

For the foregoing reasons, preponderance of the evidence is against the claim for entitlement to service connection for erectile dysfunction.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for left knee chondromalacia patella and patellar bursitis is granted.

Service connection for right knee disability is denied.

Service connection for PTSD is granted.

Service connection for erectile dysfunction is denied.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.

Service Connection for Post-traumatic Arthritis, Right Fifth Metacarpal 

The Veteran seeks service connection for post-traumatic arthritis, right fifth metacarpal.  Specifically, the Veteran contends that he injured his right hand when he was almost blown of the flight deck of the USS Yorktown during active military service.  See January 2011 VA examination; July 2010 Columbia South Carolina VA Medical Center Medication Evaluation.

VA treatment records dated from April 2010 through November 2015 reflect the Veteran received treatment of the right hand associated with right fifth metacarpal symptomatology.  During this period, the Veteran endorsed symptoms to include cramping, the inability to clinch, locking and pain of the right fifth finger.  Additionally, an April 2010 treatment record shows the Veteran reported that he injured his finger (specific finger was not documented) during active military service and it was treated with a soft cast.

In January 2011 the Veteran underwent VA examination of the right hand to determine service connection for individual unemployabilty, which shows diagnosis of post-traumatic arthritis, right fifth metacarpal.  In the resulting report, the Veteran reports that he was last employed as a barber and had to quit due to increasing right hand pain and the inability to hold equipment, such as hair clippers to perform his job.  Additionally, the examination report notes that the Veteran reported difficulty with making a fist or holding tools particularly barber equipment such as hair clippers.  According to the Veteran's report, he was last employed as a barber in 2005 and is no longer employed in that profession due to increasing right hand pain and the inability to grip tools necessary to perform his job with his right, dominant hand, to include hair clippers.  Physical examination of the right hand revealed decreased grip with very poor strength in the hand, limited by pain over the right fifth metacarpal.  The examination report notes bony deformity of the fifth finger with lateral deviation of the finger in comparison with the other fingers.  There was swelling over the distal metacarpal of the right fifth finger and tenderness to palpation was also noted.  Additionally, he has difficulty closing the fist and is unable to completely close the fist.  The examination report further notes that upon flexion to the maximum degree, it was very difficult opening the hand due to pain of the fifth metacarpophalangeal area.  There was flexion and extension of the little finger to 40 degrees, PIP and DIP flexion and extension was to 80 degrees, with objective evidence of pain with any motion of the right hand.  X-ray of the right hand identified post-traumatic arthritis of the fifth metacarpal, and degenerative disc disease of the interphalangeal joints of the fingers and the metacarpophalangeal joint of the thumb.  An old fracture deformity of the shaft of the fifth metacarpal was also noted.  

The January 2011 VA examiner notes that medical evidence of record indicates injury to the fifth finger related to playing basketball in March 1969 and an injury of the right hand while working on the flight deck, however there is no evidence of an original injury.  The examiner did not provide an opinion as to the etiology of the diagnosed disability.  A new VA examination is therefore warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).
Service Connection for an Acquired Psychiatric Disorder other than PTSD

Pertinent medical evidence of record shows diagnoses of dysthymic disorder, secondary to right hand pain, depressive disorder, and adjustment disorder.

Specifically, a July 2010 VA mental health treatment record shows diagnosis of dysthymic disorder secondary to right hand pain.  Thereafter, an October 2013 treatment record shows the Veteran was diagnosed with depressive disorder.  See Columbia South Carolina VA Medical Center treatment records.

VA treatment records dated from April 2010 through November 2015 reflect the Veteran received psychiatric treatment for symptomatology associated with depression to include anxiety, insomnia, relationship issues, and difficulty with coping with illness.  There is also evidence concerning whether the Veteran is unemployable due to psychiatric disorder.  Specifically, in July 2011 the Veteran presented for treatment due to PTSD symptomatology.  Following mental examination of the Veteran, the VA psychiatrist indicated that he was unemployable due to his psychiatric condition.  Id.

In April 2010 the Veteran was diagnosed with adjustment disorder, anxiety, and depression (provisional) related to medical and pain issues, problems with family (caring for wife who was physically attacked while employed at a prison), and financial issues.  A GAF score of 45 was assigned.

In January 2011 the Veteran was afforded a VA general medical examination.  The examination report notes that he was slightly depressed and also that he was receiving mental health treatment at the VA.  The VA examiner recommended that the Veteran undergo mental health examination.

As noted, the Board must consider the Veteran's claim to encompass all psychiatric disorders raised by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, it is possible to separately grant service connection for both PTSD and another psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  Consequently, a VA examination as to the nature and etiology of the Veteran's psychiatric disorders other than PTSD is warranted.

Accordingly, the claims for entitlement to service connection for post-traumatic arthritis, right fifth metacarpal and a psychiatric disorder other than PTSD are REMANDED for the following action:

1.  Schedule the Veteran for a VA hand and fingers examination to determine the etiology of his right hand post-traumatic arthritis of the fifth metacarpal or any other disability of the right hand or fingers.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary tests should be accomplished. 

For any right hand and finger condition identified, the examiner should indicate whether it is as least as likely as not (50 percent or greater probability) that such disability is etiologically related to service, to include the right hand injury described by the Veteran.

The examiner must also take into account the Veteran's lay evidence of injury in service.  The examiner is advised that the Veteran is competent to report his symptoms and history and the  Board finds these reports credible.  The absence of contemporaneous documentation of a right hand injury should not be used for the basis for an opinion.  The Veteran's lay statements are sufficient to establish the injury.

2.  Then, schedule the Veteran for an examination by a VA psychiatrist to determine the etiology of any psychiatric disorder other than PTSD to include depressive disorder and adjustment disorder.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary tests should be accomplished. 

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any psychiatric disorder other than PTSD is related to the Veteran's military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


